321 S.W.2d 573 (1959)
CITY OF SAN ANTONIO et al., Petitioners,
v.
Herlinda Rodriguez MUNOZ et vir, Respondents.
No. A-7138.
Supreme Court of Texas.
February 25, 1959.
Rehearing Denied March 25, 1959.
Carlos C. Cadena, City Atty., Charles L. Smith, Asst. City Atty., San Antonio, for petitioners.
Anees A. Semaan, Phillip E. Palmer and Morris R. Edwards, San Antonio, for respondents.
PER CURIAM.
Respondents sought from the District Court a writ of mandamus to compel the City of San Antonio and certain city officials to issue to respondent, Herlinda Rodriguez Munoz, a "City Retail Dealer's on Premise Beer License." The relief sought was denied. Respondents appealed to the Court of Civil Appeals and that Court affirmed the judgment of the trial court. 318 S.W.2d 741. City of San Antonio and its officers have applied for writ of error.
The case is one in which this Court has potential jurisdiction. Arts. 1728 and 1821, Vernon's Annotated Texas Civil Statutes. But petitioners are not in position to invoke that jurisdiction. Having received in the Court of Civil Appeals all of the relief to which they are entitled, they are not aggrieved by that judgment and therefore cannot show good cause for invoking the jurisdiction of this Court to review it on application for writ of error. Rule 467, Texas Rules of Civil Procedure; Shell Petroleum Corp. v. Grays, 131 Tex. 515, 114 S.W.2d 869; Some Problems of Supreme Court Review, 21 T.B.J. 75, 76. The application is therefore "dismissed for want of jurisdiction." Rule 483, Texas Rules of Civil Procedure; Shell Petroleum Corp. v. Grays, supra. We express no opinion as to *574 the power of the City of San Antonio to require respondent to secure a license from the City as a condition precedent to her right to operate her business in the City.